DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2. 	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
3. 	Claim 11 is objected to because of the following informalities: Claim 11 recites “using alias and digital keys’“.  Claim recites comma after clause. There should be a semicolon
Appropriate correction is required.



Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 recites the limitation "the update notification" in the last line. Claim 4 and 14 recites the limitations “the update notification” in line 2.  
There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5. 	Claims 1-3, 5-8, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartram (US 20040054885 A1), Leichtling(US 7,356,563 B1), Traversat(US 2003/0002521 A1) in view of Leitch(US 2014/0149512 A1).

6. 	Regarding Claim 1, Bartram disclose, a method of enabling a collaborative application on a private network (Bartram, [0025], An exemplary embodiment of the present invention concerns peer-to-peer network software for a unit connectable to a peer-to-peer network. The peer-to peer network software, such as peer-to-peer software 102 of FIG. 1, includes collaborative application software, such as collaborative application software 104 of FIG. 1, adapted to allow collaboration between units on the peer-to-peer network.), comprising: establishing a secure and encrypted private network with a whitelist of two or more profiles using alias and digital keys (Bartram, [0034], As previously mentioned above, it is desirable to establish a secure connection between the electronic devices 12. For instance, device 12 a would want to establish secure connections with devices 12 b, 12 c, and 12 d. Referring to FIG. 3, the devices 12 in the peer-to-peer network can establish secure connections by first obtaining certificates that allow the devices 12 to establish the secure connection. In order to establish the secure connection electronic devices (i.e., peers) exchange certificates for authentication of each party in the secure connection. Each peer has its own self-signed certificate and private key. When establishing a connection, the peers exchange their certificates in the clear. The certificates obtained in this fashion are then used to establish an encrypted connection with a dynamic session key. In one implementation, the Secure Sockets Layer (SSL) is used to negotiate the session key and for subsequent data encryption, but other schemes are possible. ); 
Bartram does not explicitly disclose the following limitations that Leichtling teaches: 
hosting an application on a computing device associated with a first profile on the whitelist (Leichtling, Col.5 lines 60-63, In step 300, the application sharer 102 runs the collaborative application, and in step 302, the application sharer 102 and the application viewer 104 initiate their collaborative computing utility programs.); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the devices application with the whitelist that is integrated of the host to enhances security features. 

enabling the application to accept content using an application program interface (Bartram, [0008],  The peer-to peer network software includes collaborative application software adapted to allow collaboration between units on the peer-to-peer network.), 
Bartram and Leichtling does not explicitly disclose the following limitations that Traversat:
broadcasting the application with digital signature of the first profile to the profiles on the whitelist of the private network (Traversat, (0254), In one embodiment, the peer-to-peer platform may be policy-agnostic, and may only provide the basics for discovery. The basics may include one or more core discovery protocols including, but not limited to, a propagate protocol (broadcast within a scope range (subnet or peer group members)), a rendezvous protocol (unicast to a trusted discovery peer) and an invite protocol (reverse discovering).);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the broadcast of the signature within the application of the profiles with the private network to enhance security.
receiving a request to send content to the application with digital signature from a second profile on the whitelist (Bartram, [0027], In the example of FIG. 1, the database synchronization software 110 may require an authentication level indication of high before allowing these collaborations: for example, permit a synchronization between unit 101 and unit 120 but not allow a synchronization between unit 101 and unit 122. [0034], In one implementation, the Secure Sockets Layer (SSL) is used to negotiate the session key and for subsequent data encryption, but other schemes are possible.); 
Bartram, Leichtling and Traversat does not explicitly disclose the following limitations that Leitch teaches:
automatically updating the content of the application after validation of the request (Leitch, [0030], The collaboration service 106 can enable client computing devices 112A, 112B, 112C to collaboratively interact by updating and/or transmitting a state model 200 between the collaboration service 106 and client computing devices 112A, 112B, 112C. As such, each of the client computing devices 112A, 112B, 112C participating in the collaborative session can present a synchronized view of the remotely-accessed application 108. ); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to update the contents when the validation is complete to enhance security. 

Bartram and Leichtling does not explicitly disclose the following limitations that Traversat:
broadcasting the update notification to all the profiles on the whitelist of the private network (Traversat, [0245], In one embodiment, the peer-to-peer platform may be policy-agnostic, and may only provide the basics for discovery. The basics may include one or more core discovery protocols including, but not limited to, a propagate protocol (broadcast within a scope range (subnet or peer group members)), a rendezvous protocol (unicast to a trusted discovery peer) and an invite protocol (reverse discovering).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to broadcast the notification on the private network to enhance security features. 

7. 	Regarding Claim 2, Bartram, Leichtling, Traversat and Leitch disclose, the method of claim 1, wherein the application is one or more of the following: a webserver, a webserver linking to a webpage external to the private network, a webserver with transcluded information from a webpage external to the private network, a plug-in installed on a browser, a mobile application, an ftp server, a document repository, database, an email server, or a social media blog (Bartram, [0028], Examples of collaborative application software include chat software 106, file sharing software 108, and database synchronization software 110.).

8. 	Regarding Claim 3, Bartram, Leichtling, Traversat and Leitch disclose, the method of claim 1, 
Bartram does not explicitly disclose the following limitations that Leichtling teaches:
wherein the application accepts comments as content on a published source that are dynamically annotated digitally on the source or in a side panel (Leichtling, Col. 4, lines 32-41, Users on the application sharer 102 and on the application viewers 104 may create visual annotations. In the case of the application viewers 104, these annotations travel to the application sharer 102 via the data flows 108 and 110. Upon reception, the application sharer 102 does not send this annotation input to the collaborative application, but merges it graphically with the collaborative application display. The merged image is then sent, via data flows 106, to the application viewers 104.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the comments of the application and to confirm of the acceptance on the digital source to enhance security features. 

9. 	Regarding Claim 5, Bartram, Leichtling, Traversat and Leitch disclose, the method of claim 1, wherein the first profile computing device hosting the application has control to delete, modify or revise the application or any of the received content from all the devices on the private network (Bartram, [0082], The system designer, system administrator, or user can restrict or open access to certain types of collaborative activities depending on the confidence level information. For example, such services as data synchronization might be deemed to require higher confidence levels and no implicit authentication chaining, while chat sessions are much less constrained. In one example, the user can choose to work at a lower level of confidence, explicitly authenticate the other peer, or reject certain activities.).

10. 	Regarding Claim 6, Bartram, Leichtling, Traversat and Leitch disclose, the method of claim 1, wherein private network accepts requests from the second profile computing device to delete, modify or revise the content sent to the first profile by itself from all the devices on the private network; and rejects requests to delete, modify or revise the application or content sent by another profile (Bartram, [0072], In one embodiment, the extent of the trusted relationship is limited to one indirect link. Referring to FIG. 6, A can authenticate C because both have been authenticated by B who is the trusted authenticator. However, in the situation where there is more than one level of indirection, this trusted relationship is not extended.).

11. 	Regarding Claim 7, Bartram, Leichtling, Traversat and Leitch disclose, the method of claim 1, 
Bartram, Leichtling does not explicitly disclose the following limitations that Traversat teaches:
further comprising: preventing censorship, anonymous content or spam on the private network (Traversat, [0073], The core layer 120 may support choices such as anonymous vs. registered users and encrypted vs. clear text content without imposing specific policies on developers.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an anonymous content on the private network to enhance security features.

12. 	Regarding Claim 11, Bartram, Leichtling, Traversat and Leitch disclose, a system of enabling a collaborative application on a private network (Bartram, [0025], An exemplary embodiment of the present invention concerns peer-to-peer network software for a unit connectable to a peer-to-peer network. The peer-to peer network software, such as peer-to-peer software 102 of FIG. 1, includes collaborative application software, such as collaborative application software 104 of FIG. 1, adapted to allow collaboration between units on the peer-to-peer network.), comprising: a secure and encrypted private network with a whitelist of two or more profiles using alias and digital keys’ a first profile computing device on the whitelist (Bartram, [0034], As previously mentioned above, it is desirable to establish a secure connection between the electronic devices 12. For instance, device 12 a would want to establish secure connections with devices 12 b, 12 c, and 12 d. Referring to FIG. 3, the devices 12 in the peer-to-peer network can establish secure connections by first obtaining certificates that allow the devices 12 to establish the secure connection. In order to establish the secure connection electronic devices (i.e., peers) exchange certificates for authentication of each party in the secure connection. Each peer has its own self-signed certificate and private key. When establishing a connection, the peers exchange their certificates in the clear. The certificates obtained in this fashion are then used to establish an encrypted connection with a dynamic session key. In one implementation, the Secure Sockets Layer (SSL) is used to negotiate the session key and for subsequent data encryption, but other schemes are possible. ) 
Bartram does not explicitly disclose the following limitations that Leichtling teaches: 
configured to: host an application (Leichtling, Col.5 lines 60-63, In step 300, the application sharer 102 runs the collaborative application, and in step 302, the application sharer 102 and the application viewer 104 initiate their collaborative computing utility programs.); enable the application to accept content using an application program interface (Bartram, [0008],  The peer-to peer network software includes collaborative application software adapted to allow collaboration between units on the peer-to-peer network.), 
Bartram, Leichtling does not explicitly disclose the following limitations that Traversat teaches:
broadcast the application with digital signature of the first profile to the profiles on the whitelist of the private network (Traversat, (0254), In one embodiment, the peer-to-peer platform may be policy-agnostic, and may only provide the basics for discovery. The basics may include one or more core discovery protocols including, but not limited to, a propagate protocol (broadcast within a scope range (subnet or peer group members)), a rendezvous protocol (unicast to a trusted discovery peer) and an invite protocol (reverse discovering).); receive a request to send content to the application with digital signature from a second profile on the whitelist (Bartram, [0027], In the example of FIG. 1, the database synchronization software 110 may require an authentication level indication of high before allowing these collaborations: for example, permit a synchronization between unit 101 and unit 120 but not allow a synchronization between unit 101 and unit 122. [0034], In one implementation, the Secure Sockets Layer (SSL) is used to negotiate the session key and for subsequent data encryption, but other schemes are possible.); 
Bartram, Leichtling and Traversat does not explicitly disclose the following limitations that Leitch teaches:
automatically update the content of the application after validation of the request (Leitch, [0030], The collaboration service 106 can enable client computing devices 112A, 112B, 112C to collaboratively interact by updating and/or transmitting a state model 200 between the collaboration service 106 and client computing devices 112A, 112B, 112C. As such, each of the client computing devices 112A, 112B, 112C participating in the collaborative session can present a synchronized view of the remotely-accessed application 108. );
Bartram, Leichtling does not explicitly disclose the following limitations that Traversat teaches:
broadcast the update notification to all the profiles on the whitelist of the private network (Traversat, [0245], In one embodiment, the peer-to-peer platform may be policy-agnostic, and may only provide the basics for discovery. The basics may include one or more core discovery protocols including, but not limited to, a propagate protocol (broadcast within a scope range (subnet or peer group members)), a rendezvous protocol (unicast to a trusted discovery peer) and an invite protocol (reverse discovering).).

13. 	Regarding Claim 12, Bartram, Leichtling, Traversat and Leitch disclose, the system of claim 11, wherein the application is one or more of the following: a webserver, a webserver linking to a webpage external to the private network, a webserver with transcluded information from a webpage external to the private network, a plug-in installed on a browser, a mobile application, an ftp server, a document repository, database, an email server, or a social media blog (Bartram, [0028], Examples of collaborative application software include chat software 106, file sharing software 108, and database synchronization software 110.).

14. 	Regarding Claim 13, Bartram, Leichtling, Traversat and Leitch disclose, the system of claim 11, 
Bartram does not explicitly disclose the following limitations that Leichtling teaches:
wherein the application accepts comments as content on a published source that are dynamically annotated digitally on the source or in a side panel (Leichtling, Col. 4, lines 32-41, Users on the application sharer 102 and on the application viewers 104 may create visual annotations. In the case of the application viewers 104, these annotations travel to the application sharer 102 via the data flows 108 and 110. Upon reception, the application sharer 102 does not send this annotation input to the collaborative application, but merges it graphically with the collaborative application display. The merged image is then sent, via data flows 106, to the application viewers 104.).

15. 	Regarding Claim 15, Bartram, Leichtling, Traversat and Leitch disclose, the system of claim 11, wherein the first profile computing device hosting the application has control to delete, modify or revise the application or any of the received content from all the devices on the private network (Bartram, [0082], The system designer, system administrator, or user can restrict or open access to certain types of collaborative activities depending on the confidence level information. For example, such services as data synchronization might be deemed to require higher confidence levels and no implicit authentication chaining, while chat sessions are much less constrained. In one example, the user can choose to work at a lower level of confidence, explicitly authenticate the other peer, or reject certain activities.).

16. 	Regarding Claim 16, Bartram, Leichtling, Traversat and Leitch disclose, the system of claim 11, wherein the private network accepts requests from the second profile computing device to delete, modify or revise the content sent to the first profile by itself from all the devices on the private network; and rejects requests to delete, modify or revise the application or content sent by another profile (Bartram, [0072], In one embodiment, the extent of the trusted relationship is limited to one indirect link. Referring to FIG. 6, A can authenticate C because both have been authenticated by B who is the trusted authenticator. However, in the situation where there is more than one level of indirection, this trusted relationship is not extended.).

17. 	Regarding Claim 17, Bartram, Leichtling, Traversat and Leitch disclose, the system of claim 11, 
Bartram and Leichtling does not explicitly disclose the following limitations that Traversat teaches:
wherein the private network is further configured to: prevent censorship, anonymous content or spam on the private network (Traversat, [0073], The core layer 120 may support choices such as anonymous vs. registered users and encrypted vs. clear text content without imposing specific policies on developers.).

18. 	Claims 4, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartram (US 20040054885 A1), Leichtling(US 7,356,563 B1), Traversat(US 2003/0002521 A1) and Leitch(US 2014/0149512 A1) in view of Barton (US 2014/0040638 A1).

19. 	Regarding Claim 4, Bartram, Leichtling, Traversat, Leitch and Barton disclose, the method of claim 1, 
Bartram, Leichtling, Traversat and Leitch does not explicitly disclose the following limitations that Barton teaches:
further comprising: broadcasting the update notification to the profiles on the whitelist based on selective preferences of one or more of the following: time-based frequency, geographic proximity, source of an update (Barton, [0092], Client agent 404 may facilitate these network connections by providing suitable time limited secondary credentials obtained following online authentication. [0234],  These policies may further restrict access to the managed application only during certain times, from certain networks, form certain geo-locations, and only from devices that are in compliance with all organizations security policies.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the notification of the whitelist based on the preference that the profile is selected in a timely manner and location update to enhance security.
	
20. 	Regarding Claim 10, Bartram, Leichtling, Traversat, Leitch and Barton disclose, the method of claim 1, further comprising: 
Bartram, Leichtling, Traversat and Leitch does not explicitly disclose the following limitations that Barton teaches:
adding profiles on the whitelist for permanent access, transient based on geographic proximity, transient based on a time period, or transient based on the type of the application (Barton, [0208], In this example, each mobile device 920 is assigned to one enterprise user 915, but alternatives are possible (e.g., multiple users 915 assigned to one device, and/or a single user assigned to multiple devices 920). [0245], In some embodiments, the web browser 1732 is configurable so that one or more of these functionalities can be activated or deactivated under defined conditions that can be configured, e.g., remotely by a remote computer system such as the enterprise system 910. Definable conditions include temporal conditions, location conditions, mobile device properties, user properties (e.g., roles 1606), and others. A temporal condition can be the time of day. For example, the web browser 1732 can be configured to force all mobile traffic (at least for applications 1718 configured to launch the browser 1732) through application tunnels only during working hours (e.g., 8 am to 5 pm on Monday through Friday), and to send the traffic conventionally outside of those hours. A location condition can be the location of the mobile device 920. For example, the browser 1732 can be configured to activate the aforementioned compression and caching features when the device 920 is in a geographical area known to have bad wireless connectivity.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the permeant access of the profile based on the location of the application to enhance security.

21. 	Regarding Claim 14, Bartram, Leichtling, Traversat, Leitch and Barton disclose, the system of claim 11, 
Bartram, Leichtling, Traversat and Leitch does not explicitly disclose the following limitations that Barton teaches:
wherein the first profile computing device is further configured to: broadcast the update notification to the profiles on the whitelist based on selective preferences of one or more of the following: time-based frequency, geographic proximity, source of an update (Barton, [0092], Client agent 404 may facilitate these network connections by providing suitable time limited secondary credentials obtained following online authentication. [0234],  These policies may further restrict access to the managed application only during certain times, from certain networks, form certain geo-locations, and only from devices that are in compliance with all organizations security policies.).

22. 	Regarding Claim 20, Bartram, Leichtling, Traversat, Leitch and Barton disclose, the system of claim 11, 
Bartram, Leichtling, Traversat and Leitch does not explicitly disclose the following limitations that Barton teaches:
wherein the private network is further configured to: add profiles on the whitelist for permanent access, transient based on geographic proximity, transient based on a time period, or transient based on the type of the application (Barton, [0208], In this example, each mobile device 920 is assigned to one enterprise user 915, but alternatives are possible (e.g., multiple users 915 assigned to one device, and/or a single user assigned to multiple devices 920). [0245], In some embodiments, the web browser 1732 is configurable so that one or more of these functionalities can be activated or deactivated under defined conditions that can be configured, e.g., remotely by a remote computer system such as the enterprise system 910. Definable conditions include temporal conditions, location conditions, mobile device properties, user properties (e.g., roles 1606), and others. A temporal condition can be the time of day. For example, the web browser 1732 can be configured to force all mobile traffic (at least for applications 1718 configured to launch the browser 1732) through application tunnels only during working hours (e.g., 8 am to 5 pm on Monday through Friday), and to send the traffic conventionally outside of those hours. A location condition can be the location of the mobile device 920. For example, the browser 1732 can be configured to activate the aforementioned compression and caching features when the device 920 is in a geographical area known to have bad wireless connectivity.).

23. 	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartram (US 20040054885 A1), Leichtling (US 7,356,563 B1), Traversat(US 2003/0002521 A1) and Leitch(US 2014/0149512 A1) in view of Kumarasamy (US 2017/0185488 A1)
24. 	Regarding Claim 8, Bartram, Leichtling, Traversat, Leitch and Kumarasamy disclose, the method of claim 1, 
Bartram, Leichtling, Traversat and Leitch does not explicitly disclose the following limitations that Kumarasamy teaches:
further comprising: archiving portions of or all of the application and associated content based on time snapshots(Kumarasamy, [0311], Logical pathway 6B depicts how a snapshot 461 of standby copy 460 is taken and stored at the standby/failover destination; the snapshot 461 is to be used as an application-consistent point-in-time recovery point in case it is needed for standby application 110S (or possibly primary application 110) to revert to good known past point in time. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove some of the application content based on timing to enhance security features.

25. 	Regarding Claim 9, Bartram, Leichtling, Traversat, Leitch and Kumarasamy disclose, the method of claim 1, 
Bartram, Leichtling, Traversat and Leitch does not explicitly disclose the following limitations that Kumarasamy teaches:
further comprising: reverting back to the application state for one or more profiles based on one or more of the following: a given time snapshot, exclusively for updates from a source, selectively displaying or hiding portions of updates based on profile preference (Kumarasamy, [0016], The incremental backups are retained in secondary storage as point-in-time backups in case the primary application or standby application needs to revert to a certain earlier point in time, e.g., a known good state. [0382],  FIG. 10 is a block diagram illustrating some salient portions of system 200 or 300 for application-level Live Synchronization depicting Live Synchronization of co-resident applications to disparate standby destinations and further depicting selectively synchronizing some applications and not others among the co-resident applications).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include snapshot of the preference within the application to enhance security.
26. 	Regarding Claim 18, Bartram, Leichtling, Traversat, Leitch and Kumarasamy disclose, the system of claim 11, 
Bartram, Leichtling, Traversat and Leitch does not explicitly disclose the following limitations that Kumarasamy teaches:
wherein the private network is further configured to: archive portions of or all of the application and associated content based on time snapshots (Kumarasamy, [0311], Logical pathway 6B depicts how a snapshot 461 of standby copy 460 is taken and stored at the standby/failover destination; the snapshot 461 is to be used as an application-consistent point-in-time recovery point in case it is needed for standby application 110S (or possibly primary application 110) to revert to good known past point in time. ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the portions of the applications within the private network that’s based on the snapshot to enhance security. 

27. 	Regarding Claim 19, Bartram, Leichtling, Traversat, Leitch and Kumarasamy disclose, the system of claim 11, 
Bartram, Leichtling, Traversat and Leitch does not explicitly disclose the following limitations that Kumarasamy teaches:
wherein the private network is further configured to: revert back to the application state for one or more profiles based on one or more of the following: a given time snapshot, exclusively for updates from a source, selectively displaying or hiding portions of updates based on profile preference (Kumarasamy, [0016], The incremental backups are retained in secondary storage as point-in-time backups in case the primary application or standby application needs to revert to a certain earlier point in time, e.g., a known good state. [0382], FIG. 10 is a block diagram illustrating some salient portions of system 200 or 300 for application-level Live Synchronization depicting Live Synchronization of co-resident applications to disparate standby destinations and further depicting selectively synchronizing some applications and not others among the co-resident applications).




Conclusion
28. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433